DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested an imaging device comprising the combination required by claim 6, wherein one or more liquid crystal polarization gratings are controllable to apply a deflection to an electromagnetic beam such that the electromagnetic beam is directed from a different field of view than a non-deflected field of view onto the image sensor, and including an image controller for controlling the one or more liquid crystal polarization gratings so as to direct electromagnetic beams from a first and a second field of view onto each of the plurality of pixels to create a first and a second image, respectively, so as to create a combined higher resolution image output of the image sensor.  Claims 7-13 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested an imaging device comprising the combination required by claim 14, wherein one or more liquid crystal polarization gratings are controllable by the image controller to steer light onto the image sensor from across a wider field of view than the native field of view of the image sensor to obtain images from across the wider field of view, and including a determination unit for determining a region of interest within the wider field of view and corresponding to a subset of the wider field of view such that the region of interest can be imaged with a higher resolution than the native resolution of the image sensor.  Claims 15-20 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a method of surveillance comprising the combination required by claim 21, including controlling one or more liquid crystal polarization gratings to steer light onto an image sensor from across a wider field of view than the native field of view of the image sensor to obtain images from across the wider field of view, determining a region of interest within the wider field of view and corresponding to a subset of the wider field of view, and imaging the region of interest with a higher resolution than the native resolution of the image sensor.  Claims 22-25 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871